     Case 2:19-cv-02841-JTF-atc Document 1 Filed 12/09/19 Page 1 of 3              PageID 1




                IN THE UNITED STATES DISTRCIT COURT FOR
                   THE WESTERN DISTRICT OF TENNESSEE
______________________________________________________________________________

CARLA P. CRAWFORD

         Plaintiff,
                                                          Case No.: 2:19-cv-2841
v.                                                        JURY DEMANDED

WAWONA PACKING COMPANY, LLC

      Defendant.
______________________________________________________________________________

                   NOTICE OF REMOVAL OF CIVIL ACTION
______________________________________________________________________________

         TO:    Eric J. Lewellyn
                Reaves Law Firm, PLLC
                Attorney for Plaintiff
                1991 Corporate Avenue
                Suite 310
                Memphis, TN 38132


         The removing Defendant Wawona Packing Company, LLC, pursuant to 28 U.S.C. § 1332,

1441, and 1446(d), by and through its counsel of record, Glassman, Wyatt, Tuttle & Cox, P.C.,

files this Notice of Removal of the above civil action from the Circuit Court of Shelby County,

Tennessee, to the United States District Court for the Western District of Tennessee, Western

Division, and as basis for said removal would show as follows:

         1.     Removing Defendant, Wawona Packing Company, LLC, is named Defendant in

the above entitled action.

         2.     This matter was originally filed in Division V of the Circuit Court of Shelby

County, Tennessee, on July 5, 2019 under Docket No. CT-2979-19. A copy of the original

Complaint filed in the Circuit Court of Shelby County, Tennessee, along with the Summons is
  Case 2:19-cv-02841-JTF-atc Document 1 Filed 12/09/19 Page 2 of 3                       PageID 2




attached to this Notice of Removal as “Exhibit A.”

       3.      On or about November 14, 2019, the Defendant, Wawona Packing Company, LLC

received the Summons and a copy of the Complaint via Secretary of State. Thus, removal of this

action is timely filed. See 28 U.S.C. § 1446(b).

       4.      The amount in controversy, exclusive of interest and costs, allegedly exceeds the

sum of $75,000.00.

       5.      Plaintiff is presently, and was at the time the Complaint was filed, a resident citizen

of Shelby County, Tennessee.

       6.      The Defendant, Wawona Packing Company, LLC, was, at the time the Complaint

was filed, a California corporation doing business in Memphis, Shelby County, Tennessee and

receives service of process through the Division of Business Services, Department of State,

Secretary of State, 312 Rosa L. Parks AVE, 6th Floor, Nashville, TN 37243-1102 with corporate

headquarters located at 12133 Avenue 408, Cutler, California 93615.

       7.      This action is a civil action for personal injury and damages, as a result of product(s)

bought and consumed by the Plaintiff at some point between June 27, 2014 and July 8, 2014.

       8.      The Court has original jurisdiction of this action pursuant to 28 U.S.C. § 1332(a)(1)

and (c) as the amount in controversy allegedly exceeds the sum of $75,000.00 exclusive of interest

and costs.

       9.      This Notice of Removal is being filed with this Court within thirty (30) days of

service on the removing Defendant, Wawona Packing Company, LLC.

       10.     Because complete diversity existed between Plaintiff and Defendant at the time

Plaintiff commenced this action in State Court and exists as of the time of the filing of this Notice

of Removal and the matter in controversy exceeds the sun of $75,000.00, exclusive of interest and




                                                   2
  Case 2:19-cv-02841-JTF-atc Document 1 Filed 12/09/19 Page 3 of 3                       PageID 3




costs, this Court has original jurisdiction over this action as defined in 28 U.S.C. § 1332 (a)(1).

       11.     As required by 28 U.S.C. § 1446(d), written notice of the filing of this Notice will

be given to all parties and a true and correct copy of this Notice will be filed with the Circuit Court

Clerk of Shelby County, Tennessee, thereby effectuating removal of this action to this Court.

       WHEREFORE, Wawona Packing Company, LLC requests that the above-styled action

be removed from Division V of the Circuit Court of Shelby County, Tennessee to the United States

District Court for the Western District of Tennessee, Western Division.

                                       Respectfully submitted,
                                       Glassman, Edwards, Wade & Wyatt, P.C.

                                       Robert A. Cox
                                       Robert A. Cox, Esquire (BPR No. 14279)
                                       26 North Second Street Building
                                       Memphis, TN 38103-2602
                                       (901) 527-4673 - Telephone
                                       (901) 527-5320 - Facsimile
                                       rcox@gwtclaw.com
                                       Our File No. 18-448
                                       Attorney for Defendant


                                   CERTIFICATE OF SERVICE

        The undersigned does hereby certify that a copy of the foregoing has been served upon
the following via U.S. Mail, postage prepaid, and/or via Email to:

Eric J. Lewellyn
Attorney for Plaintiff
1991 Corporate Avenue, Suite 310
Memphis, TN 38132

On this 9th day of December, 2019

                                                       Robert A. Cox
                                                       Robert A. Cox, Esquire




                                                  3
